Title: To Benjamin Franklin from Schweighauser & Dobrée, 20 July 1782
From: Schweighauser & Dobrée
To: Franklin, Benjamin


sir!
Nantes 20 July 1782./.
Altho.’ we are without any answer to the Letters we have had the honor of writing to your Excellency the 18 December and the 8 of last Month you will please to permit us to refer thereto.
By Letter received the day before Yesterday from Philadelphia via Cadiz we have inclose a resolve of Congress authorising Joshua Johnson Esqe. to examine our account for the Alliance frigatte and directing your Excellency to pay us the amount, annexed is copy of said resolve.
Mr. Johnson refuses complying with this order for the reason he alledged when you wrote us to apply to him for the same purpose, we most earnestly beg your Excellency would point out to us some method of getting these accounts examined by said Gentleman or would accept the attestation of any regular court of judicature to which we will submit them.
We have waited our due patiently, we have twice prevented our Partners in the house en Comandite at L Orient from arresting this frigatte; the advances we claim were made in a view of serving the public and we have at all times unrelentingly endeavored to shew our Zeal & attachement for the good of the United states these Reasons we think ought to induce your Excellency to press the settlement of our accounts wch we earnestly sollicit.
We are with profound Respect Your Excellency’s Most humble & most obedient Servants
Schweighauser & Dobrée
To his Excellency Benjamin Franklin Esqe Minister plenipotentiary of the United states of America at the Court of Versailles
 
Notation: Shweighauser & Dobré Nantes 20. July 1782.
